PER CURIAM.
The appellant, Blue Cross & Blue Shield of Florida, Inc., filed an action in the trial court seeking to recover from the appellees, King, his employer and his employer’s insurance carrier, the medical expenses it was required contractually to pay on behalf of its insured, Heinrich, who was injured in an automobile accident as a result of King’s negligence. The trial court granted the appellee’s motion for judgment on the pleadings. The appellant contends before us that it has the right to subrogation as a part of the common law of Florida and that application of the collateral source rule, codified in section 627.7372, Florida Statutes, offends its access to the courts guaranteed in Article I, Section 21 of the Florida Constitution. We disagree. Based upon Prince v. American Indemnity Company, 431 So.2d 270 (Fla. 5th DCA 1983), and the more recent decisions reached in Blue Cross And Blue Shield of Florida, Inc. v. Matthews, 473 So.2d 831 (Fla. 1st DCA 1985), and Blue Cross and Blue Shield of Florida, Inc. v. Ryder Truck Rental, Inc., 472 So.2d 1373 (Fla. 3d DCA 1985), we affirm the trial court.
GRIMES, A.C.J., and FRANK and HALL, JJ., concur.